DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and response filed on 9/8/2022 has been received and entered into the case.
	Claims 4, 6, 8, 10, 14, 16, 20, 22, 24, 26, 30-35 and 38-39 have been canceled, claims 36-37 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3, 5, 7, 9, 11-13, 15, 17-19, 21, 23, 25 and 27-29 have been considered on the merits. All arguments have been considered. 

	The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §102(a)(1) based on Ma et al. has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 9, 11-13, 15, 17, 23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (supra) in view of Inoue et al. (2014, EMBO J) and Torrance et al. (US 20030069256).
Regarding claims 1-2, Ma et al. teach a 3D filamentous human cardiac tissue model by populating synthetic filamentous matrices with cardiomyocyte derived from healthy wild-type volunteer (WT) and patient-specific long QT syndrome type 3 (LQT3) induced pluripotent stem cells (see abstract). The LQT3 is with a mutation in the SCN5a gene as disclosed in claim 2. The configuration taught by Ma et al. is understood that each cell (WT and LQT3) is plated on a separate matrix, and thus, Ma et al. do not teach that both WT cells and the diseased cells (LQT3 cells) are in the same 3D filamentous fiber matrix.
However, it would have been obvious to a person skilled in the art to plate WT and the diseased cells on a single 3D filamentous fiber matrix of Ma et al. This is because a person skilled in the art would recognize that the co-culture of wild type cells along with diseased cells would represent or mimic better for the in vivo situation than each cell cultured on a separate matrix for their behavior under a certain condition. 
Inoue et al. teach the use of iPS-derived cells a disease model using isogenic control, and suggested the use of co-culture of disease cells and healthy control cells (p.411, 2nd col. Validation with human samples and/or other disease models). As the cardiomyocytes of Ma et al. are derived from isogenic WT and LQT3 cells, it would have been obvious to a person skilled in the art to use both CM cells under a co-culture condition with a reasonable expectation of success. 
Furthermore, the co-culture of isogenic cells is known in the art according to Torrance et al. Torrance et al. teach a co-culture of isogenic cells having two different fluorescent protein expressions and for a gene of interest for drug screening of human cancer cells (see entire document). Thus, using a co-culture of isogenic cells are well known in the art and one skilled in the art would carry out the studies using the isogenic WT and LQT3 cells of Ma et al. under a co-culture condition, i.e. growing them together on a single matrix with a reasonable expectation of success.
Regarding claim 17 directed to the system comprising a first 3D filamentous fiber matrix comprising cardiomyocytes with a mutation, and a second 3D filamentous fiber matrix comprising isogenic cardiomyocytes without the mutation, and the first and the second matrices are on a solid support separated by 1 mm to 5 mm, Ma et al. do not teach the limitation.
However, it would have been obvious to a person skilled in the art to produce a system comprising two filamentous fiber matrices comprising healthy and diseased cardiomyocytes on the same solid support. Ma et al. teach two individual matrices: one with healthy cardiomyocytes (without mutation) and the other with patient-specific diseased cardiomyocytes (with mutation), and two are compared for their phenotype and characteristics. One skilled in the art would recognize that two matrices of Ma et al. can be integrated into a single solid support (glass substrate) with a reasonable expectation of success. According to MPEP§2144.04(V)(B), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." Thus, making two matrices of Ma et al. into a single structure is view as an example of making integral which is a legal precedent as a source of supporting rationale. 
Regarding the distance between two matrices being 1 mm to 5 mm, one skilled in the art would separate two matrices sufficient enough to distinguish them on a single solid support and the choice of distance between the two matrices is a matter of routine optimization.
Regarding claims 7 and 23, Ma et al. teach that the diameter of filamentous fibers is 5 or 10 m (p.1368, 2nd col., Fabrication of filamentous matrices).
Regarding claims 9 and 25, Ma et al. teach fibers comprising a first end and a second end, and the first end and the second end of the fiber attached to a solid support (see Fig.1B).  
Regarding claims 11 and 27 directed to the length in the Y-axis, Ma et al. teach that two glass plates (i.e. solid supports) were assembled with two 0.5 mm-thick spacers at the ends (p.1368, Fabrication of filamentous matrices), and the fiber connected these two supports would have a length of 0.5 mm, i.e. 500 m (see Fig. 1B). 
Regarding claims 12 and 28, Ma et al. teach the spacing between fibers being 50 m (i.e. spacing in the X-axis) (see p.1370, 3.3. 3D tissue formation and CM alignment). Ma et al. do not particularly teach the spacing between layers formed by fibers, i.e. the Z-axis, being about 25-35 m.
However, it would have been obvious to a person skilled in the art to modify the distance between each layer (3 layers of fibers formed according to Fig. 1C of Ma et al.) in order to obtain a desired outcome of the culturing and evaluating cardiomyocytes in the matrices. This is because Ma et al. compared various different diameter of fibers as well as the distance (spacing) between fibers. One skilled in the art would consider that the distance between layers would also be adjusted when fabricating the fibers on a solid support of Ma et al., and adjusting the spacing between layers on Z-axis to determine if such modification would affect a desired assay using the 3D model with a reasonable expectation of success. The process of fabricating the filamentous matrices of Ma et al. is capable of adjusting the spacing between fibers, and thus, one skilled in the art would be able to adjust the spacing between layers by routine experimentation. It is noted that the process taught by Ma et al. is identical to the process disclosed in the instant application, and Fig. 1A-C of Ma et al. is identical to Fig. 8A and 8C of the instant application.
Regarding claims 13 and 29, Ma et al. teach elastic modulus of the fibers with 5 m is 158+9.1 MPa (Table 1), and thus, Ma et al. would meet the limitation of about 160 to 200 MPa.
Regarding claim 15, Ma et al. teach the cardiomyocytes at 1 million cells/ml was pipetted over each matrix (p.1369, 1st col., Generation of 3D cardiac tissue).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. in view of Inoue et al. as applied to claims 1-2, 7, 9, 11-13, 15, 17, 23, 25 and 27-29 above, and further in view of Samani et al. (2009, Pacing Clin. Electrophysiol.) and Bainbridge et al. (2015, Circ. Cardiovasc. Genet.). 
Regarding claims 3 and 19, Ma et al. do not teach that the mutation is a loss-of-function mutation.
Samani et al. teach that there is a nonsense SCN5A mutation (see entire document). It is understood that nonsense mutations are considered as loss-of-function mutations since the gene product of nonsense mutation results in a premature stop codon, or a nonsense codon, and a truncated, incomplete and nonfunctional protein.
Bainbridge et al. teach loss of function mutations in NNT associated with left ventricular noncompaction (see entire document). Bainbridge et al. teach that left ventricular noncompaction (LVNC) is primary cardiomyopathy associated frequently with mitochondrial disorders and carioca hypertrophy. The LVNC is commonly attributed to mutations in genes including TAZ, DTNA, LDB3, SCN5A, MYH7, MYBPC3 and with variants in rare instances including ACTC1, TNNT2, MIB1, PRDM16 and TPM1 (p.544). 
It would have been obvious to a person skilled in the art to use the cardiomyocytes of Samani et al. that have a nonsense mutation in SCN5A (4178T>G) or cardiomyocytes of Bainbridge et al. having loss-of-function mutations in NNT gene causing LVNC for the 3D filamentous fiber matrix of Ma et al. for the study compared to healthy control cells. This is because Ma et al. teach that developing a “patient-/disease-specific” three-dimensional cardiac model of LQT3 and other cardiac disease would be a significant advancement for understanding the disease mechanism in vitro (p.1367, Introduction, 2nd col.), and one skilled in the art would use the cardiomyocytes derived from the patient having a nonsense mutation in SCN5A as taught by Samani et al. for the 3D cardiac model with a reasonable expectation of success. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. in view of Inoue et al. as applied to claims 1-2, 7, 9, 11-13, 15, 17, 23, 25, and 27-29 above, and further in view of Mathur et al. (WO2015/013210)
Regarding claim 5 directed to the cardiomyocyte population with a mutation (first cardiomyocyte population) being genetically modified to produce a polypeptide calcium reporter, Ma et al. do not teach the limitation.
Mathur et al. teach cardiomyocytes utilized for drug screening, drug evaluating methods using in vitro disease-specific model tissues, are derived from healthy WT iPSC, patient-derived LQT3 diseased iPSCs and isogenic GCaMP6 iPS cell line, or cardiomyocytes are genetically modified to express a genetically encoded calcium indicator including GCaMP (paras. 106, 153, 159). GCaMP6 is a calcium indicator/reporter as claimed.
It would have been obvious to a person skilled in the art to genetically modify cardiomyocytes to express calcium indicator as taught by Mathur et al. One skilled in the art would recognize that the presence of calcium indicator/reporter genetically introduced to cardiomyocytes would be beneficial to study the effect of test agent on ligand-gated ion channel activity associated with cardiomyocytes, and calcium imaging measurements, because GCaMP6 can be used as an alternative to invasive electrophysiological measurement and does not require any special substrate or fluorescent dye according to Mathur et al. (see para. 132 and 160).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. in view of Inoue et al. as applied to claims 1-2, 7, 9, 11-13, 15, 17, 23, 25 and 27-29 above, and further in view of Watkins et al. (1995, Nature Genetics)
 Regarding claim 18 directed to the gene product being a cardiac myosin binding protein C polypeptide, Ma et al. do not teach the limitation.
Watkins et al. teach that mutations in cardiac myosin binding protein-C gene cause familial hypertrophic cardiomyopathy (see entire document).
It would have been obvious to a person skilled in the art to use cardiomyocytes or cardiomyocytes derived from iPSCs from the patient having mutations in cardiac myosin binding protein-C gene for the 3D cardiac in vitro model of Ma et al. with a reasonable expectation of success. This is because Ma et al. teach that developing a “patient-/disease-specific” three-dimensional cardiac model of LQT3 and other cardiac disease would be a significant advancement for understanding the disease mechanism in vitro (p.1367, Introduction, 2nd col.), and one skilled in the art would use the cardiomyocytes derived from the patient having mutations in cardiac myosin binding protein-C gene as a patient-specific disease-specific 3D cardiac model.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the 102 rejection, applicant alleged that Ma does not teach the fiber matrix comprising a) first cardiomyocyte population comprising a mutation AND b) a second cardiomyocyte population without mutation. The Examiner respectfully disagrees with this argument. This argument is moot as the 102 rejection has been withdrawn. However, as shown above, the 103 rejection has been modified to address the instant amendment citing a new reference, Inoue et al.
Applicant asserted that the legal precedent of making integral based on In re Larson is flawed because it is directed to physically combining the elements of the prior art. It is noted that the argument made in the 103 rejection is directed to claim 17 which is a system comprising two matrices are putting together with 1-5 mm apart. It is viewed that the two matrices are physically put together, and thus, they are made integral. 
Applicant stated that it is impossible to detect and compare the effects of the drugs on the mutant and wild-type cardiomyocytes when two types of cells are combined in one culture. The Examiner respectfully disagrees with the assertion. Applicant’s attention is directed to the teaching of Torrance et al. which is newly cited in the 103 rejection above. Torrance et al. teach the use of two different fluorescent protein expressed in the two isogenic populations to compare the effects in drug screening of human cancer cells. 
Since the legal precedent of making elements integral is a rationale for obviousness rejection and in the absence of criticality of a specific limitation, it is the Examiner’s position that putting two matrices of WT and LQT3 cells of Ma et al. is obvious.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631